 HEARTLAND OF CLARKSBURGHealth Care & Retirement Corporation of America(HCR) d/b/a Heartland of Clarksburg and In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Local 789. Case 6-CA-14865April 23, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on September 4, 1981, byInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Local 789, herein called the Union, and dulyserved on Health Care & Retirement Corporationof America (HCR) d/b/a Heartland of Clarksburg,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 6, issued a complaint onSeptember 30, 1981, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 19,1981, following a Board election in Case 6-RC-8725, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about August 18, 1981,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On October 12, 1981,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On January 25, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 2,1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-Official notice is taken of the record in the representation proceeding,Case 6-RC-8725, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystemsr Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Ca, 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Ca v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.261 NLRB No. 48mary Judgment should not be granted. Respondentthereafter filed a memorandum in opposition to theMotion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and memorandumin opposition to the Motion for Summary Judg-ment, Respondent admits that the Union has re-quested and that it has refused to bargain, but con-tends that the Union's certification is invalid be-cause the Board improperly overruled its objec-tions in the underlying representation proceeding.The General Counsel argues that Respondent is at-tempting to relitigate issues decided by the Boardin the underlying representation case and that allmaterial issues have been previously considered.We agree with the General Counsel.Our review of the record herein, including therecord in Case 6-RC-8725, establishes that pursu-ant to a Stipulation for Certification Upon ConsentElection, an election was conducted on May 8,1980. The tally was 38 for and 30 against theUnion, with no void or challenged ballots. Re-spondent timely filed objections to the conduct af-fecting the results of the election, alleging essential-ly that (1) the Union unlawfully agreed to waiveinitiation fees for all employees who supported theUnion and unlawfully gave the impression thatonly members or supporters of the Union wouldnot have to pay initiation fees and (2) prounion em-ployees made threats of discharge to fellow em-ployees. On June 30, 1980, after investigation, theActing Regional Director for Region 6 issued aReport on Objection, Order Directing Hearing onObjection, and Notice of Hearing, in which he rec-ommended that Objection 2 relating to threats beoverruled and ordered a hearing be held on theissues raised by Objection 1. On July 11, 1980, Re-spondent filed exceptions to the Acting RegionalDirector's report, and, on September 24, 1980, theBoard adopted the Acting Regional Director'sfindings and recommendations, and ordered that ahearing be held. A hearing was held on October 28and 29, 1980, and on January 29, 1981, the HearingOfficer issued her Report on Objections to Elec-tion, in which she recommended that the Boardoverrule Respondent's Objection I and that theUnion be certified. On February 11, 1981, Re-spondent filed exceptions to the Hearing Officer'sReport on Objections to Election. On June 19,309 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1981, the Board issued its Decision and Certifica-tion of Representative,2in which it adopted theHearing Officer's findings and recommendationsand certified the Union.Subsequently, by letter dated July 20, 1981, theUnion requested that Respondent meet for pur-poses of collective bargaining. Since August 18,1981, Respondent has refused to bargain with theUnion on the grounds that the Union was improp-erly certified.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, an Ohio corporation, is engaged inthe operation of a health care facility, more par-ticularly a nursing home, in Clarksburg, West Vir-ginia. During the 12-month period preceding the is-suance of the complaint, a representative period,Respondent, in the course and conduct of its oper-ations, received gross revenues in excess of$100,000, and purchased and received at its Clarks-burg facility goods and materials valued in excessof $50,000 from other enterprises located withinthe State of West Virginia, each of which enter-prises had received its said goods and materials di-rectly from points outside the State of West Vir-ginia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, anda health care institution within the meaning of Sec-' Not reported in volumes of NLRB decisions.3 See Pittsburgh Plate Glass Ca v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).tion 2(14) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Local 789, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time service andmaintenance employees employed by the Re-spondent at its Clarksburg, West Virginia nurs-ing home, including nursing assistants, order-lies, cooks, relief cooks, dietary assistants,ward clerks, housekeepers, laundry employeesand maintenance employees; excluding allother employees, including registered nurses,licensed practical nurses, technical employees,social workers, activity coordinators, officeclerical employees, medical record employees,confidential employees, managerial employeesand guards, professional employees and super-visors as defined in the Act.2. The certificationOn May 8, 1980, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 6, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton June 19, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 20, 1981, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 18, 1981, and continu-ing at all times thereafter to date, Respondent has310 HEARTLAND OF CLARKSBURGrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceAugust 18, 1981, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Health Care & Retirement Corporation ofAmerica (HCR) d/b/a Heartland of Clarksburg isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and ahealth care institution within the meaning of Sec-tion 2(14) of the Act.2. International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Local 789, is labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time service andmaintenance employees employed by Respondentat its Clarksburg, West Virginia nursing home, in-cluding nursing assistants, orderlies, cooks, reliefcooks, dietary assistants, ward clerks, housekeepers,laundry employees and maintenance employees; ex-cluding all other employees, including registerednurses, licensed practical nurses, technical employ-ees, social workers, activity coordinators, officeclerical employees, medical record employees, con-fidential employees, managerial employees andguards, professional employees and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since June 19, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about August 18, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Health Care & Retirement Corporation of America(HCR) d/b/a Heartland of Clarksburg, Clarksburg,West Virginia, its officers, agents, successors, andassigns, shall:1. Cease and desist from:311 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalBrotherhood of Teamsters, Chauffeurs, Warehous-men and Helpers of America, Local 789, as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time service andmaintenance employees employed by the Re-spondent at its Clarksburg, West Virginia nurs-ing home, including nursing assistants, order-lies, cooks, relief cooks, dietary assistants,ward clerks, housekeepers, laundry employeesand maintenance employees; excluding allother employees, including registered nurses,licensed practical nurses, technical employees,social workers, activity coordinators, officeclerical employees, medical record employees,confidential employees, managerial employeesand guards, professional employees and super-visors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facility in Clarksburg, West Vir-ginia, copies of the attached notice marked "Ap-pendix."4Copies of said notice, on forms providedby the Regional Director for Region 6, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Brotherhood of Teamsters,Chauffeurs, Warehousmen and Helpers ofAmerica, Local 789, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time serviceand maintenance employees employed bythe Employer at its Clarksburg, West Vir-ginia nursing home, including nursing assis-tants, orderlies, cooks, relief cooks, dietaryassistants, ward clerks, housekeepers, laun-dry employees and maintenance employees;excluding all other employees, includingregistered nurses, licensed practical nurses,technical employees, social workers, activitycoordinators, office clerical employees,medical record employees, confidential em-ployees, managerial employees and guards,professional employees and supervisors asdefined in the Act.HEALTH CARE & RETIREMENT COR-PORATION OF AMERICA (HCR) D/B/AHEARTLAND OF CLARKSBURG312